                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-62436-BLOOM/Valle

SOUTH BROWARD HOSPITAL DISTRICT,

       Plaintiff,

v.

SECRETARY OF THE UNITED STATES
DEPARTMENT OF HEALTH AND
HUMAN SERVICES

      Defendant.
_____________________________________/

                                             ORDER

       THIS CAUSE is before the Court upon Plaintiff South Broward Hospital District’s

(“Plaintiff”) Motion to Stay Further Proceedings, ECF No. [18] (“Motion”). The Court has

considered the Motion, the Defendant’s position as set forth in the Parties’ Joint Notice Regarding

Stay of Further Proceedings, ECF No. [17], the record in the case and is otherwise duly advised.

For the reasons that follow, the Motion is denied.

       Plaintiff moves the Court to stay further proceedings in this case based on the procedural

posture of a related action pending before Judge Cooke, Bethesda Health, Inc., et al. v. Alex M.

Azar, II, Case No. 18-cv-63021-MGC (“Bethesda”) to which Plaintiff is a party, and pending a

decision by the U.S. Court of Appeals for the District of Columbia Circuit in Bethesda Health, Inc.

v. Azar, Case No. 19-5260 (D.C. Cir. Sept. 30, 2019) (“Bethesda “D.C.”). The Court recently

granted Defendant’s Unopposed Motion for Stay of Deadlines in Scheduling Order, ECF No. [15],

based upon the Defendant’s representation that it intended to file a motion to dismiss the Complaint

on a threshold issue of the Court’s subject matter jurisdiction. ECF No. [14]. In the Court’s Order,

it required the parties to advise the Court no later than January 14, 2020 whether they agree to stay
                                                             Case No. 19-cv-62436-BLOOM/Valle


the entire case pending a decision in Bethesda D.C. and whether that decision may inform the

parties’ decisions in the pending case. Id. On January 9, 2020, Defendant filed its motion to

dismiss for lack of subject matter jurisdiction, ECF No. [16], and shortly thereafter, the parties

jointly submitted their notice, ECF No. [17] (“Notice”). The Notice advised that the parties are

unable to agree to a stay of further proceedings in this action and that they differ on whether a

decision in Bethesda D.C. will inform the parties’ decision in the present case. Id.

       A district court “has broad discretion to stay proceedings as an incident to its power to

control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). A court may grant a stay to

“promote judicial economy, reduce confusion and prejudice, and prevent possible inconsistent

resolutions.” Axa Equitable Life Ins. Co. v. Infinity Fin. Group, LLC, 608 F.Supp.2d 1330, 1346

(S.D. Fla. 2009). The basis upon which Plaintiff moves to stay further proceedings is that the

decision in Bethesda D.C. will impact its decision on whether to pursue the instant lawsuit. ECF

No. [18] at ¶¶ 7-8. Plaintiff adds that a stay would conserve judicial and private resources and

may avoid piecemeal and potentially inconsistent adjudications of the jurisdiction issue. Id. at ¶ 8.

While granting a stay of proceedings pending a decision in Bethesda and Bethesda D.C. may

impact the calculus of Plaintiff’s litigation choices, the Court is unable to reach the merits of

Plaintiff’s Complaint if it does not have subject matter jurisdiction over the case.

       Federal courts are courts of limited jurisdiction, and they possess only the power authorized

by Congress or the Constitution. See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546,

552, 125 S. Ct. 2611, 2616-17 (2005); Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

377, 114 S. Ct. 1673, 1675 (1994). The validity of a federal court’s order depends upon that court

having subject-matter jurisdiction. Ins. Corp. of Ir. v. Compagnie des Bauxites de Guinee, 456

U.S. 694, 701, 102 S. Ct. 2099, 2103 (1982). Absent a grant of subject-matter jurisdiction from

Congress, a court “is powerless to act.” Univ. of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410

                                                  2
                                                             Case No. 19-cv-62436-BLOOM/Valle


(11th Cir. 1999); Wernick v. Mathews, 524 F.2d 543, 545 (5th Cir. 1975) (noting

that absent jurisdiction a court is “powerless to consider the merits” of a case). “[B]ecause a

federal court is powerless to act beyond its statutory grant of subject matter jurisdiction, a court

must zealously insure that jurisdiction exists over a case, and should itself raise the question of

subject matter jurisdiction at any point in the litigation where a doubt about jurisdiction arises.”

Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001). Indeed, “[w]hen a federal court acts

outside its statutory subject-matter jurisdiction, it violates the fundamental constitutional precept

of limited federal power.” Univ. of S. Ala., 168 F.3d at 409 (citation omitted).

       The Defendant directly challenges the Court’s subject matter jurisdiction in its motion to

dismiss. As such, that issue must be resolved. Moreover, even if the Bethesda and Bethesda D.C.

actions are resolved in Plaintiff’s favor, the threshold issue of this Court’s jurisdiction would

remain.

       Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion to Stay Further

Proceedings, ECF No. [18], is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on January 16, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                 3
